                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

In re:

BOY SCOUTS OF AMERICA AND                                         Chapter 11
DELAWARE BSA, LLC,1
                                                                  Bankruptcy Case No. 20-10343 (LSS)
                                    Debtors.
                                                                  Jointly Administered


FUTURE CLAIMANTS’ REPRESENTATIVE,
et al.,                                                           C.A. No. 21-cv-392-RGA

                                    Petitioners,

v.

BOY SCOUTS OF AMERICA AND
DELAWARE BSA, LLC,

                                    Respondents.


                                       CERTIFICATE OF SERVICE

                  I, James E. O’Neill, hereby certify that on the 29th day of March, 2021, I caused a

copy of the following document(s) to be served on the individual(s) on the attached service list(s)

in the manner indicated:


                  Notice of Motion of the Future Claimants’ Representative, the Official
                  Committee of Tort Claimants, and the Coalition of Abused Scouts for Justice
                  for Entry of an Order, Pursuant to 28 U.S.C. § 157(d) and Bankruptcy Rule
                  5011(a), Withdrawing the Reference of Proceedings Involving the Estimation
                  of Personal Injury Claims; and




1 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.



DOCS_DE:233616.1 85353/002
                 Motion of the Future Claimants’ Representative, the Official Committee of
                 Tort Claimants, and the Coalition of Abused Scouts for Justice for Entry of
                 an Order, Pursuant to 28 U.S.C. § 157(d) and Bankruptcy Rule 5011(a),
                 Withdrawing the Reference of Proceedings Involving the Estimation of
                 Personal Injury Claims [Docket No. 1]


                                            /s/ James E. O’Neill
                                            James E. O’Neill (Bar No. 4042)




                                               2
DOCS_DE:233616.1 85353/002
Boy Scouts of America and                       OVERNIGHT DELIVERY
Delaware BSA, LLC                               United States Dept. of Justice
2002 Service List EXPEDITED                     950 Pennsylvania Ave, NW
Case No. 20-10343 (LSS)                         Room 2242
Document No. 227583.2                           Washington, DC 20530-0001
003 – Express Mail
005 – Overnight Delivery                        OVERNIGHT DELIVERY
230 – Emails                                    John A. Vos
                                                1430 Lincoln Avenue
                                                San Rafael, CA 94901
(Counsel to Tort Claimants Committee)
James I. Stang, Esq.                            OVERNIGHT DELIVERY
Robert B. Orgel, Esq.                           JPMorgan Chase Bank, NA
James O’Neill, Esq.                             Phil Martin
John W. Lucas, Esq.                             10 S Dearborn Street
John A. Morris, Esq.                            Mail Code Il1-1415
Linda Cantor, Esq.                              Chicago, IL 60603
Kenneth Brown, Esq.
Ilan Scharf, Esq.                               OVERNIGHT DELIVERY
Pachulski Stang Ziehl & Jones LLP               (Counsel to American Zurich Insurance
919 North Market Street, 17th Floor             Company)
Wilmington, DE 19801                            Seth J. Reidenberg, Esq.
Email: jstang@pszjlaw.com;                      Tybout, Redfearn & Pell
jo’neill@pszjlaw.com; rorgel@pszjlaw.com;       750 Shipyard Drive, Suite 400
jlucas@pszjlaw.com; jmorris@pszjlaw.com;        Wilmington, DE 19801
lcantor@pszjlaw.com;
kbrown@pszjlaw.com; ischarf@pszlaw.com          OVERNIGHT DELIVERY
                                                (Counsel to Boy Scouts of America San
EXPRESS MAIL                                    Diego – Imperial Council; Three Harbors
The County Commission of Fayette County         Council Inc. Boy Scouts of America)
Attn: President                                 Richard J. Bernard, Esq.
P.O. Box 307                                    Foley & Lardner LLP
Fayetteville, WV 25840                          90 Park Avenue
                                                New York, NY 10016
EXPRESS MAIL
Internal Revenue Service                        EMAIL
Centralized Insolvency Operation                (Counsel to Certain Claimants)
P.O. Box 7346                                   Tad Thomas, Esq.
Philadelphia, PA 19101-7346                     Louis C. Schneider, Esq.
                                                Thomas Law Office, PLLC
EXPRESS MAIL                                    9418 Norton Commons Blvd, Suite 200
William Russell Hill (#875698)                  Louisville, KY 40059
Florida State Prison                            Email: tad@thomaslawoffices.com;
P.O. Box 800                                    lou.schneider@thomaslawoffices.com
Raiford, FL 32083-0800



                                            1
DOCS_DE:227583.2 85353/001
EMAIL                                            EMAIL
Pension Benefit Guaranty Corp                    (Counsel to National Surety Corporation)
Patricia Kelly, CFO                              Todd C. Jacobs, Esq.
Cassandra Burton                                 Bradley Riley Jacobs PC
Craig Fessenden                                  320 W Ohio Street, Suite 3W
1200 K Street NW                                 Chicago, IL 60654
Washington, DC 20005                             Email: tjacobs@bradleyriley.com
Email: kelly.patricia@pbgc.gov;
burton.cassandra@pbgc.gov;                       EMAIL
fessenden.craig@pbgc.gov                         (Counsel to Chickasaw Council, Boy Scouts
                                                 of America)
EMAIL                                            Daniel W. Van Horn, Esq.
(Counsel to the Debtors)                         Butler Snow LLP
Derek C. Abbott, Esq.                            P.O. Box 171443
Joseph Charles Barsalona II, Esq.                Memphis, TN 38187-1443
Andrew R. Remming, Esq.                          Email: danny.vanhorn@butlersnow.com
Eric Moats, Esq.
Paige Noelle Topper, Esq.                        EMAIL
Morris, Nichols, Arsht & Tunnell                 (Counsel to Chickasaw Council, Boy Scouts
1201 N. Market Street                            of America)
Wilmington, DE 19899                             Jason P. Hood, Esq.
Email: dabbott@mnat.com;                         Davies Hood PLLC
jbarsalona@mnat.com;                             22 N. Front Street, Suite 620
aremming@mnat.com; emoats@mnat.com;              Memphis, TN 38103-2100
ptopper@mnat.com                                 Email: jason.hood@davieshood.com

EMAIL                                            EMAIL
(Counsel to the Debtors)                         (Counsel to Girl Scouts of the United States
Thomas A. Labuda, Esq.                           of America)
Karim Basaria, Esq.                              Eric Lopez Schnabel, Esq.
Sidley Austin                                    Alessandra Glorioso, Esq.
One South Dearborn Street                        Dorsey & Whitney LLP
Chicago, IL 60603                                300 Delaware Ave, Suite 1010
Email: tlabuda@sidley.com;                       Wilmington, DE 19801
kbasaria@sidley.com                              Email: schnabel.eric@dorsey.com;
                                                 glorioso.alessandra@dorsey.com
EMAIL
(Counsel to Sequoia Council of Boy Scouts,       EMAIL
Inc.)                                            (Counsel to Girl Scouts of the United States
Jan T. Perkins, Esq.                             of America)
Baker Manock & Jensen, PC                        Bruce R Ewing, Esq.
5260 N Palm Ave, Suite 421                       Dorsey & Whitney LLP
Fresno, CA 93704                                 51 W 52nd Street
Email: jperkins@bakermanock.com                  New York, NY 10019
                                                 Email: ewing.bruce@dorsey.com



                                             2
DOCS_DE:227583.2 85353/001
EMAIL                                        EMAIL
(Counsel to Old Republic Insurance           (Counsel to The Church of Jesus Christ of
Company)                                     Latter-day Saints)
Margaret M. Anderson, Esq.                   Jeffrey E Bjork, Esq.
Fox Swibel Levin & Carroll LLP               Kimberly A Posin, Esq.
200 W Madison Street, Suite 3000             Nicholas J Messana, Esq.
Chicago, IL 60606                            Latham & Watkins LLP
Email: panderson@foxswibel.com               355 S Grand Ave, Suite 100
                                             Los Angeles, CA 90071-1560
EMAIL                                        Email: jeff.bjork@lw.com;
(Counsel to Certain Claimants,               kim.posin@lw.com;
Joseph Kaminski and Other Claimants,         nicholas.messana@lw.com
Claimant J.M.)
Raeann Warner, Esq.                          EMAIL
Thomas Crumplar, Esq.                        (Counsel to The Church of Jesus Christ of
Jacobs & Crumplar, P.A.                      Latter-day Saints)
750 Shipyard Drive, Suite 200                Adam J Goldberg, Esq.
Wilmington, DE 19801                         Latham & Watkins LLP
Email: raeann@jcdelaw.com;                   885 3rd Ave
tom@jcdelaw.com                              New York, NY 10022-4834
                                             Email: adam.goldberg@lw.com
EMAIL
(Counsel to Certain Claimants,               EMAIL
Joseph Kaminski and Other Claimants,         (Counsel to Houston Liens, Montgomery
Claimant J.M.)                               County, Harris County, Orange County,
Thomas S. Neuberger, Esq.                    Cleveland ISD, Fort Bend County)
Stephen J. Neuberger, Esq.                   John P. Dillman, Esq.
The Neuberger Firm                           Linebarger Goggan Blair & Sampson, LLP
17 Harlech Drive                             P.O. Box 3064
Wilmington, DE 19807                         Houston, TX 77253-3064
Email: tsn@neubergerlaw.com                  Email:
sjn@neubergerlaw.com                         houston_bankruptcy@publicans.com

EMAIL                                        EMAIL
(Counsel to JPMorgan Chase Bank, NA)         (Counsel to Dallas County)
Louis R. Strubeck, Jr., Esq.                 Elizabeth Weller, Esq.
Norton Rose Fulbright US LLP                 Linebarger Goggan Blair & Sampson, LLP
1301 Avenue of the Americas                  2777 N. Stemmons Freeway, Suite 1000
New York, NY 10019-6022                      Dallas, TX 75207
Email:                                       Email: dallas.bankruptcy@publicans.com
louis.strubeck@nortonrosefulbright.com




                                         3
DOCS_DE:227583.2 85353/001
EMAIL                                           EMAIL
(Counsel to Sun Life Assurance Company of       Office of the U.S. Trustee
Canada)                                         David L. Buchbinder, Esq.
Paul W Carey, Esq.                              Hannah Mufson McCollum, Esq.
Mirick, O'Connell, DeMallie & Lougee,           844 King Street, Suite 2207
LLP                                             Lockbox 35
100 Front Street                                Wilmington, DE 19801
Worcester, MA 01608                             Email: david.l.buchbinder@usdoj.gov;
Email: pcarey@mirickoconnell.com                hannah.mccollum@usdoj.gov

EMAIL                                           EMAIL
(Counsel to Sun Life Assurance Company of       (Counsel to National Surety Corporation and
Canada)                                         Allianz Global Risks US Insurance
Kate P Foley, Esq.                              Company)
Mirick, O'Connell, DeMallie & Lougee,           David M. Fournier, Esq.
LLP                                             Marcy J. McLaughlin Smith, Esq.
1800 W Park Drive, Suite 400                    Troutman Pepper Hamilton Sanders LLP
Westborough, MA 01581                           1313 Market Street, Suite 5100
Email: kfoley@mirickoconnell.com                P.O. Box 1709
                                                Wilmington, DE 19899-1709
EMAIL                                           Email: david.fournier@troutman.com;
(Counsel to Old Republic Insurance              marcy.smith@troutman.com
Company)
Brya M. Keilson, Esq.                           EMAIL
Morris James LLP                                (Counsel to The Church of Jesus Christ of
500 Delaware Ave, Suite 1500                    Latter-day Saints)
Wilmington, DE 19801                            Michael Merchant, Esq.
Email: bkeilson@morrisjames.com                 Brett Haywood, Esq.
                                                Richards, Layton & Finger, PA
EMAIL                                           One Rodney Square
(Counsel to JPMorgan Chase Bank, NA)            920 N King Street
Louis Strubeck, Esq.                            Wilmington, DE 19801
Kristian Gluck, Esq.                            Email: merchant@rlf.com;
Ryan Manns, Esq.                                haywood@rlf.com
Norton Rose Fulbright US LLP
2200 Ross Ave, Suite 3600                       EMAIL
Dallas, TX 75201-7932                           Sequoia Counsel of Boy Scouts, Inc.
Email:                                          Michael Marchese
louis.strubeck@nortonrosefulbright.com;         6005 N Tamera Ave
kristian.gluck@nortonrosefulbright.com;         Fresno, CA 93711
ryan.manns@nortonrosefulbright.com              Email: michael.marchese@scouting.org




                                            4
DOCS_DE:227583.2 85353/001
EMAIL                                             EMAIL
(Counsel to Twin City Fire Insurance              US Attorney for Delaware
Company, First State Insurance Company,           David C. Weiss, Esq.
Hartford Accident and Indemnity Company)          Hercules Building
Eric S. Goldstein, Esq.                           1313 N. Market Street, Suite 400
Shipman & Goodwin LLP                             Wilmington, DE 19801
One Constitution Plaza                            Email: usade.ecfbankruptcy@usdoj.gov
Hartford, CT 06103-1919
Email: egoldstein@goodwin.com;                    EMAIL
bankruptcy@goodwin.com;                           (Counsel to Ad Hoc Committee of Local
bankruptcyparalegal@goodwin.com                   Councils of the Boy Scouts of America)
                                                  Richard Mason, Esq.
EMAIL                                             Douglas Mayer, Esq.
Synchrony Bank                                    Joseph C. Celentino, Esq.
c/o PRA Receivables Management, LLC               Wachtell, Lipton, Rosen & Katz
Valerie Smith                                     51 W 52nd Street
PO Box 41021                                      New York, NY 10019
Norfolk, VA 23541                                 Email: rgmason@wlrk.com;
Email: claims@recoverycorp.com                    dkmayer@wlrk.com;
                                                  jccelentino@wlrk.com
EMAIL
(Counsel to The County Commission Of              EMAIL
Fayette County)                                   (Counsel to Sequoia Council of Boy Scouts,
John Stump, Esq.                                  Inc.)
Steptoe & Johnson PLLC                            Riley C. Walter, Esq.
Chase Tower - Eighth Floor                        Wanger Jones Helsley, PC.
707 Virginia Street E.                            265 E River Park Circle, Suite 310
Charleston, WV 25301                              Fresno, CA 93720
Email: john.stump@steptoe-johnson.com             Email: rwalter@wjhattorneys.com

EMAIL                                             EMAIL
(Counsel to National Surety Corporation and       (Counsel to JPMorgan Chase Bank, NA)
Allianz Global Risks US Insurance                 Matthew Ward, Esq.
Company)                                          Morgan Patterson, Esq.
Harris B. Winsberg, Esq.                          Womble Bond Dickinson (US) LLP
Matthew G. Roberts, Esq.                          1313 N Market Street, Suite 1200
Troutman Pepper Hamilton Sanders LLP              Wilmington, DE 19801
600 Peachtree Street NE, Suite 3000               Email: matthew.ward@wbd-us.com;
Atlanta, GA 30308                                 morgan.patterson@wbd-us.com
Email: harris.winsberg@troutman.com;
matthew.roberts2@troutman.com




                                              5
DOCS_DE:227583.2 85353/001
EMAIL                                         EMAIL
James L. Patton, Jr., Esq.                    (Counsel to Marco Romero, Jr. and Audrey
Robert Brady, Esq.                            Romero)
Edwin Harron, Esq.                            Patrick A. Jackson, Esq.
Young Conaway Stargatt & Taylor               Faegre Drinker Biddle & Reath LLP
Rodney Square                                 222 Delaware Avenue, Suite 1410
1000 N King Street                            Wilmington, DE 19801-1621
Wilmington, DE 19801                          Email: patrick.jackson@faegredrinker.com
Email: jpatton@ycst.com;
rbrady@ycst.com;                              EMAIL
eharron@ycst.com                              Deb Secrest
                                              Commonwealth of Pennsylvania
EMAIL                                         Department of Labor and Industry
(Counsel to Boy Scouts of America San         Collections Support Unit
Diego – Imperial Council; Three Harbors       651 Boas Street, Room 925
Council Inc. Boy Scouts of America)           Harrisburg, PA 17121
Victor Vilaplana, Esq.                        Email: ra-li-ucts-bankrupt@state.pa.us
Foley & Lardner LLP
3579 Valley Centre Drive, Suite 300           EMAIL
San Diego, CA 92130                           (Counsel to Pearson Education, Inc.; NCS
Email: vavilaplana@foley.com                  Pearson, Inc.)
                                              Jeffrey R. Waxman, Esq.
EMAIL                                         Eric J. Monzo, Esq.
Steven A. Ginther, Esq.                       Morris James LLP
Missouri Department of Revenue                500 Delaware Ave, Suite 1500
Bankruptcy Unit                               Wilmington, DE 19801
General Counsel’s Office                      Email: jwaxman@morrisjames.com;
301 W. High Street, Room 670                  emonzo@morrisjames.com
PO Box 475
Jefferson, City, MO 65105-0475                EMAIL
Email: deecf@dor.mo.gov                       (Counsel to Pearson Education, Inc.;
                                              NCS Pearson, Inc.)
EMAIL                                         Angela Z. Miller, Esq.
(Counsel to Chief Seattle Council, Boy        Phillips Lytle LLP
Scouts of America)                            One Canalside
Bruce W. Leaverton, Esq.                      125 Main Street
Karr Tuttle Campbell, P.S.                    Buffalo, NY 14203
701 Fifth Avenue, Suite 3300                  Email: amiller@phillipslytle.com
Seattle, WA 98104
Email: bleaverton@karrtuttle.com




                                          6
DOCS_DE:227583.2 85353/001
EMAIL                                            EMAIL
(Counsel to Waste Management; and                (Counsel to National Union Fire Insurance
Coalition of Abused Scouts for Justice)          Company of Pittsburgh, PA; Lexington
Rachel B. Mersky, Esq.                           Insurance Company; Landmark Insurance
Monzack Mersky Browder and Hochman,              Company; The Insurance Company of the
P.A                                              State of Pennsylvania)
1201 N. Orange Street, Suite 400                 Deirdre M. Richards, Esq.
Wilmington, DE 19801                             Fineman Krekstein & Harris P.C.
Email: rmersky@monlaw.com                        1300 N. King Street
                                                 Wilmington, DE 19801
EMAIL                                            Email: drichards@finemanlawfirm.com
(Counsel to Twin City Fire Insurance
Company, First State Insurance Company,          EMAIL
Hartford Accident and Indemnity Company)         (Counsel to National Union Fire Insurance
James P. Ruggeri, Esq.                           Company of Pittsburgh, PA; Lexington
Joshua D. Weinberg, Esq.                         Insurance Company; Landmark Insurance
Michele Backus Konigsberg, Esq.                  Company; The Insurance Company of the
Abigail W. Williams, Esq.                        State of Pennsylvania)
Shipman & Goodwin LLP                            Susan N.K. Gummow, Esq.
1875 K Street, NW, Suite 600                     Foran Glennon Palandech Ponzi & Rudloff,
Washington, DC 20006-1251                        P.C.
Email: jruggeri@goodwin.com;                     222 N. LaSalle Street, Suite 1400
jweinberg@goodwin.com;                           Chicago, IL 60614
mbackus@goodwin.com;                             Email: sgummow@fgppr.com
awilliams@goodwin.com;
bankruptcy@goodwin.com;                          EMAIL
bankruptcyparalegal@goodwin.com                  (Counsel to Columbia Casualty Company;
                                                 The Continental Insurance Company as
EMAIL                                            successor in interest to certain policies
(Counsel to The County of Anderson Texas;        issued by Harbor Insurance Company; The
The County of Denton, Texas; Harrison            Continental Insurance Company successor
Central Appraisal District; The County of        by merger to Niagara Fire Insurance; The
Harrison, Texas; The County of Henderson,        Continental Insurance Company)
Texas; Midland Central Appraisal District;       Craig Goldblatt, Esq.
The County of Milam, Texas; Terry County         Wilmer Cutler Pickering Hale and Dorr LLP
Appraisal District; The County of                1875 Pennsylvania Avenue, NW
Williamson, Texas)                               Washington, DC 20006
Tara LeDay, Esq.                                 Email: craig.goldblatt@wilmerhale.com
McCreary, Veselka, Bragg & Allen, P.C.
PO Box 1269
Round Rock, TX 78680
Email: tleday@mvbalaw.com




                                             7
DOCS_DE:227583.2 85353/001
EMAIL                                        EMAIL
(Counsel to East Carolina Council BSA,       (Counsel to the Official Committee of
Inc.)                                        Unsecured Creditors)
Paul A. Fanning, Esq.                        Thomas Moers Mayer, Esq.
Ward and Smith, P.A.                         Rachael Ringer, Esq.
PO Box 8088                                  David E. Blabey, Jr., Esq.
Greenville, NC 27835-8088                    Jennifer R. Sharret, Esq.
Email: paf@wardandsmith.com                  Megan M. Wasson, Esq.
                                             Kramer Levin Naftalis & Frankel LLP
EMAIL                                        1177 Avenue of the Americas
(Counsel to Jack Doe, creditor and           New York, NY 10036
defendant)                                   Email: tmayer@kramerlevin.com;
Bradley L. Rice, Esq.                        rringer@kramerlevin.com;
Nagel and Rice LLP                           dblabey@kramerlevin.com;
103 Eisenhower Parkway                       jsharret@kramerlevin.com;
Roseland, NJ 07068                           mwasson@kramerlevin.com
Email: brice@nagelrice.com
                                             EMAIL
EMAIL                                        (Counsel to the Official Committee of
(Counsel to Jane Doe)                        Unsecured Creditors)
Mark L. Desgrosseilliers, Esq.               Kurt F. Gwynne, Esq.
Chipman, Brown, Cicero & Cole, LLP           Katelin A Morales, Esq.
Hercules Plaza                               Reed Smith LLP
1313 North Market Street, Suite 5400         1201 N. Market Street, Suite 1500
Wilmington, DE 19801                         Wilmington, DE 19801
Email: desgross@chipmanbrown.com             Email: kgwynne@reedsmith.com;
                                             kmorales@reedsmith.com
EMAIL
(Counsel to Jane Doe)                        EMAIL
Cindy L. Robinson, Esq.                      (Counsel to R.L. and C.L., his wife
Doug Mahoney, Esq.                           (Plaintiffs in State Court action pending in
Tremont Sheldon Robinson Mahoney P.C.        the Superior Court of New Jersey, Essex
64 Lyon Terrace                              County, Docket No. ESX-L-63-20))
Bridgeport, CT 06604                         Joseph H. Lemkin, Esq.
Email: crobinson@tremontsheldon.com;         Stark & Stark, P.C.
dmahoney@tremontsheldon.com                  PO Box 5315
                                             Princeton, NJ 08543
                                             Email: jlemkin@stark-stark.com

                                             EMAIL
                                             (Counsel to Claimant, J.M.)
                                             Gerald D. Jowers, Jr., Esq.
                                             Janet, Janet & Scuggs, LLC
                                             500 Taylor Street, Suite 301
                                             Columbia, SC 29201
                                             Email: gjowers@jjsjustice.com


                                         8
DOCS_DE:227583.2 85353/001
                                                EMAIL
EMAIL                                           (Counsel to Various Tort Claimants)
(Counsel to The Roman Catholic Diocese of       David M. Klauder, Esq.
Brooklyn, New York)                             Bielli & Klauder, LLC
Patrick A. Jackson, Esq.                        1204 N. King Street
Kaitlin W. MacKenzie, Esq.                      Wilmington, DE 19801
Faegre Drinker Biddle & Reath LLP               Email: dklauder@bk-legal.com
222 Delaware Ave., Suite 1410
Wilmington, DE 19801-1621                       EMAIL
Email:                                          (Counsel to Various Tort Claimants)
Patrick.jackson@faegredrinker.com;              Michael T. Pfau, Esq.
Kaitlin.mackenzie@faegredrinker.com             Jason P. Amala, Esq.
                                                Vincent T. Nappo, Esq.
EMAIL                                           Pfau Cochran Vertetis Amala PLLC
(Counsel to The Roman Catholic Diocese of       403 Columbia Street, Suite 500
Brooklyn, New York)                             Seattle, WA 98104
Michael P. Pompeo, Esq.                         Email: michael@pcvalaw.com;
Faegre Drinker Biddle & Reath LLP               jason@pcvalaw.com;
1177 Avenue of the Americas, 41st Floor         vnappo@pcvalaw.com
New York, NY 10036-2714
Email:                                          EMAIL
michael.pompeo@faegredrinker.com                (Counsel to IRC Burnsville Crossing, L.L.C.
                                                Karen C. Bifferato, Esq.
EMAIL                                           Kelly M. Conlan, Esq.
(Counsel to Jane Doe)                           Connolly Gallagher LLP
Mark L. Desgrosseilliers, Esq.                  1201 N. Market Street, 20th Floor
Chipman, Brown, Cicero & Cole, LLP              Wilmington, DE 19801
Hercules Plaza                                  Email: kbifferato@connollygallagher.com;
1313 North Market Street, Suite 5400            kconlan@connollygallagher.com
Wilmington, DE 19801
Email: desgross@chipmanbrown.com                EMAIL
                                                (Counsel to Del-Mar-Va Council, Inc., Boy
EMAIL                                           Scouts of America)
(Counsel to Jane Doe)                           Bill Bowden, Esq.
Cindy L. Robinson, Esq.                         Ashby & Geddes, P.A.
Doug Mahoney, Esq.                              500 Delaware Avenue, 8th Floor
Tremont Sheldon Robinson Mahoney P.C.           P.O. Box 1150
64 Lyon Terrace                                 Wilmington, DE 19899-1150
Bridgeport, CT 06604                            Email: wbowden@ashbygeddes.com
Email: crobinson@tremontsheldon.com;
dmahoney@tremontsheldon.com




                                            9
DOCS_DE:227583.2 85353/001
EMAIL                                                     EMAIL
(Counsel to AmTrust North America, Inc.                   (Counsel to Allianz Global Risks US
on behalf of Wesco Insurance Company)                     Insurance Company)
Alan C. Hochheiser, Esq.                                  Ryan S. Smethurst, Esq.
Maurice Wutscher, LLP                                     Margaret H. Warner, Esq.
23611 Chagrin Blvd., Suite 207                            McDermott Will & Emery LLP
Beachwood, OH 44122                                       The McDermott Building
Email: ahochheiser@mauricewutscher.com                    500 North Capitol Street, NW
                                                          Washington, DC 20001-1531
EMAIL                                                     Email: rsmethurst@mwe.com
(Counsel to current or future personal injury
claimants represented by the law firm of Andrews &        EMAIL
Thornton)
                                                          (Counsel to Oracle America, Inc.)
Anthony M. Saccullo, Esq.
                                                          Shawn M. Christianson, Esq.
Mary E. Augustine, Esq.
                                                          Buchalter, A Professional Corporation
A.M. Saccullo Legal, LLC
                                                          55 Second Street, 17th Floor
27 Crimson King Drive
                                                          San Francisco, CA 94105-3493
Bear, DE 19701
                                                          Email: schristianson@buchalter.com
Email: ams@saccullolegal.com;
meg@saccullolegal.com
                                                          EMAIL
                                                          (Counsel to Robert Hernandez Hunter)
EMAIL
(Counsel to current or future personal injury
                                                          David A. Lebowitz, Esq.
claimants represented by the law firm of Andrews &        Kaufman Lieb Lebowitz & Frick LLP
Thornton)                                                 10 East 40th Street, Suite 3307
Anne Andrews, Esq.                                        New York, NY 10016
John C. Thornton, Esq.                                    Email: dlebowitz@kllf-law.com
Andrews & Thornton
4701 Von Karman Avenue, Suite 300                         EMAIL
Newport Beach, CA 92660                                   (Counsel to Century Indemnity Company, as
Email: aa@andrewsthornton.com;                            successor to CCI Insurance Company, as
jct@andrewsthornton.com                                   successor to Insurance Company of North
                                                          America and Indemnity, et al.)
EMAIL                                                     Stamatios Stamoulis, Esq.
(Counsel to Allianz Global Risks US                       Richard C. Weinblatt, Esq.
Insurance Company)                                        Stamoulis & Weinblatt LLC
Matthew S. Sorem, Esq.                                    800 N. West Street, Suite 800
Nicolaides Fink Thorpe Michaelides                        Wilmington, DE 19801
Sullivan LLP                                              Email: stamoulis@swdelaw.com
10 S. Wacker Drive, 21st Floor                            weinblatt@swdelaw.com
Chicago, IL 60606
Email: msorem@nicolaidesllp.com                           EMAIL




                                                     10
DOCS_DE:227583.2 85353/001
(Counsel to Century Indemnity Company, as        EMAIL
successor to CCI Insurance Company, as           (Counsel to Baltimore Area Council Boy
successor to Insurance Company of North          Scouts of America, Inc.)
America and Indemnity, et al)                    Todd M. Brooks, Esq.
Tancred Schiavnoi, Esq.                          Whiteford Taylor & Preston LLP
Janine Panchok-Berry, Esq.                       Seven Saint Paul Street, 15th Floor
O’Melveny & Myers LLP                            Baltimore, MD 21202-1626
Times Square Tower                               Email: tbrooks@wtplaw.com
7 Times Square
New York, NY 10036-6537                          EMAIL
Email: tschiavoni@omm.com; jpanchok-             (Counsel to Baltimore Area Council Boy
berry@omm.com                                    Scouts of America, Inc.)
                                                 Richard W. Riley, Esq.
EMAIL                                            Whiteford Taylor & Preston LLP
(Counsel to Arrowood Indemnity Company)          The Renaissance Centre
Michael J. Joyce, Esq.                           405 North King Street, Suite 500
The Law Offices of Joyce, LLC                    Wilmington, DE 19801
1225 King St., Suite 800                         Email: rriley@wtplaw.com
Wilmington, DE 19801
Email: mjoyce@mjlawoffices.com                   EMAIL
                                                 (Counsel to Texas Workforce Commission)
EMAIL                                            Texas Attorney General’s Office
(Counsel to Arrowood Indemnity Company)          Bankruptcy & Collections Division
Britton C. Lewis, Esq.                           Christopher S. Murphy, Assistant AG
Carruthers & Roth, P.A.                          c/o Sherri K. Simpson, Paralegal
235 N. Edgeworth St.                             P.O. Box 12548
Greensboro, NC 27401                             Austin, TX 78711-2548
Email: bcl@crlaw.com                             Email: christopher.murphy@oag.texas.gov;
                                                 sherri.simpson@oag.texas.gov
EMAIL
(Counsel to Arrowood Indemnity Company)          EMAIL
Kevin Coughlin, Esq.                             (Counsel to Liberty Mutual Insurance
Lorraine Armenti, Esq.                           Company)
Michael Hrinewski, Esq.                          R. Karl Hill, Esq.
Coughlin Duffy, LLP                              Seitz, Van Ogtrop & Green, P.A.
350 Mount Kemble Ave.                            222 Delaware Avenue, Suite 1500
Morristown, NJ 07960                             Wilmington, DE 19801
Email: kcoughlin@coughlinduffy.com;              Email: khill@svglaw.com
larmenti@coughlinduffy.com;
mhrinewski@coughlinduffy.com




                                            11
DOCS_DE:227583.2 85353/001
EMAIL
(Counsel to Liberty Mutual Insurance                                     EMAIL
Company)                                                                 (Counsel to Chickasaw Council, Boy Scouts
Douglas R Gooding, Esq.                                                  of America, Inc.)
Jonathan D. Marshall, Esq.                                               Henry C. Shelton, III, Esq.
Michael J. Foley, Jr., Esq.                                              Adams and Reese LLP
Choate, Hall & Stewart LLP                                               6075 Poplar Avenue, Suite 700
Two International Place                                                  Memphis, TN 38119
Boston, MA 02110                                                         Email: henry.shelton@arlaw.com
Email: dgooding@choate.com;
jmarshall@choate.com;                                                    EMAIL
mjfoley@choate.com                                                       (Counsel to Hartford Accident and
                                                                         Indemnity Company, First State Insurance
EMAIL                                                                    Company, and Twin City Fire Insurance
(Counsel to Liberty Mutual Insurance                                     Company)
Company)                                                                 Erin R. Fay, Esq.
Kim V. Marrkand, Esq.                                                    Gregory J. Flasser, Esq.
Nancy D. Adams, Esq.                                                     Bayard, P.A.
Laura Bange Stephens, Esq.                                               600 N. King Street, Suite 400
Mintz, Levin, Corn, Ferris, Glovsky and                                  Wilmington, DE 19801
Popeo, P.C.                                                              Email: efay@bayardlaw.com;
One Financial Center                                                     gflasser@bayardlaw.com
Boston, MA 02111
Email: kmarrkand@mintz.com;                                              EMAIL
ndadams@mintz.com;                                                       (Counsel to Nichole Erickson and Mason
lbstephens@mintz.com                                                     Gordon, a minor by his mother Nichole
                                                                         Erickson)
EMAIL                                                                    James Tobia, Esq.
(Counsel to Ventura County Council of Boy                                The Law Office of James Tobia, LLC
Scouts of America)                                                       1716 Wawaset Street
William E. Winfield, Esq.                                                Wilmington, DE 19806
Nelson Comis Kettle & Kinney LLP                                         Email: jtobia@tobialaw.com
300 E. Esplanade Drive, Suite 1170
Oxnard, CA 93036                                                         EMAIL
Email: wwinfield@calattys.com                                            (Counsel to Agricultural Insurance
                                                                         Company)
EMAIL                                                                    Bruce W. McCullough, Esq.
(Counsel to Courtney and Stephen Knight, Jointly as the Surviving        Bodell Bové, LLC
Parents of E.J.K., a Minor Child, and Stephen Knight as the
Personal Representative of the Estate of E.J.K.; Margaret                1225 N. King Street, Suite 1000
Henderson, Personal Representative of the Estate of N.G.H.)              Wilmington, DE 19801
Richard A. Barkasy, Esq.                                                 Email: bmccullough@bodellbove.com
Kristi J. Doughty, Esq.
Schnader Harrison Segal & Lewis LLP
824 N. Market Street, Suite 800
Wilmington, DE 19801-4939
Email: rbarkasy@schnader.com;
kdoughty@schnader.com

                                                                    12
DOCS_DE:227583.2 85353/001
EMAIL                                                EMAIL
(Counsel to Jorge Vega and Various Abuse             (Counsel to Collin County Tax
Victims)                                             Assessor/Collector)
Domenic E. Pacitti, Esq.                             Larry R. Boyd, Esq.
Klehr Harrison Harvey Branzburg LLP                  Chad Timmons, Esq.
919 Market Street, Suite 1000                        Emily M. Hahn, Esq.
Wilmington, DE 19801                                 Abernathy, Roeder, Boyd & Hullett, P.C.
Email: dpacitti@klehr.com                            1700 Redbud Blvd, Suite 300
                                                     McKinney, TX 75069
EMAIL                                                Email: lboyd@abernathy-law.com;
(Counsel to Various Abuse Victims)                   ctimmons@abernathy-law.com;
Morton R. Branzburg, Esq.                            ehahn@abernathy-law.com;
Klehr Harrison Harvey Branzburg LLP                  bankruptcy@abernathy-law.com
1835 Market Street, Suite 1400
Philadelphia, PA 19103                               EMAIL
Email: mbranzburg@klehr.com                          (Counsel to Buffalo Trail Council, Inc.)
                                                     Michael G. Kelly, Esq.
EMAIL                                                Kelly, Morgan, Dennis, Corzine & Hansen,
(Counsel to Various Abuse Victims)                   P.C.
Stephen Crew, Esq.                                   PO Box 1311
Peter Janci, Esq.                                    Odessa, TX 79760-1311
Crew Janci LLP                                       Email: mkelly@kmdfirm.com
1200 NW Naito Parkway, Suite 500
Portland, OR 97209                                   EMAIL
Email: steve@crewjanci.com;                          (Counsel to Maricopa County Treasurer)
peter@crewjanci.com                                  Peter Muthig, Esq.
                                                     Maricopa County Attorney’s Office
EMAIL                                                Civil Services Division
(Counsel to Eric Pai, as Administrator of the        225 W. Madison Street
Estate of J. Pai)                                    Phoenix, AZ 85003
William D. Sullivan, Esq.                            Email: muthigk@mcao.maricopa.gov
Sullivan Hazeltine Allinson LLC
919 N. Market Street, Suite 420                      EMAIL
Wilmington, DE 19801                                 (Counsel to Oracle America, Inc.)
Email: bsullivan@sha-llc.com                         Amish R. Doshi, Esq.
                                                     Doshi Legal Group, P.C.
                                                     1979 Marcus Avenue, Suite 210E
                                                     Lake Success, NY 11042
                                                     Email: amish@doshilegal.com




                                                13
DOCS_DE:227583.2 85353/001
EMAIL                                            EMAIL
(Special Insurance Counsel to the Future         (Counsel to Coalition of Abused Scouts for
Claimants’ Representative)                       Justice)
Kami Quinn, Esq.                                 David J. Molton, Esq.
Emily Grim, Esq.                                 Brown Rudnick LLP
Meredith Neely, Esq.                             Seven Times Square
Jasmine Chalashtori, Esq.                        New York, NY 10036
Gilbert LLP                                      Email: dmolton@brownrudnick.com
700 Pennsylvania Avenue, SE, Suite 400
Washington, DC 20003                             EMAIL
Email: quinnk@gilbertlegal.com;                  (Counsel to Coalition of Abused Scouts for
grime@gilbertlegal.com;                          Justice)
neelym@gilbertlegal.com;                         Sunni P. Beville, Esq.
chalashtorij@gilbertlegal.com                    Tristan G. Axelrod, Esq.
                                                 Brown Rudnick LLP
EMAIL                                            One Financial Center
(Counsel to Ector CAD)                           Boston, MA 02111
Don Stecker, Esq.                                Email: sbeville@brownrudnick.com;
Linebarger Goggan Blair & Sampson, LLP           taxelrod@brownrudnick.com
112 E. Pecan Street, Suite 2200
San Antonio, TX 78205                            EMAIL
Email:                                           (Counsel to Stryker Medical)
sanantonio.bankruptcy@publicans.com              Danielle Mason Anderson, Esq.
                                                 Miller, Canfield, Paddock and Stone, P.L.C.
EMAIL                                            277 S. Rose Street, Suite 5000
(Counsel to Trennie L. Williams and              Kalamazoo, MI 49007
Kiwayna H. Williams)                             Email: andersond@millercanfield.com
Flordia M. Henderson, Esq.
PO Box 30604                                     EMAIL
Memphis, TN 38130-0604                           (Counsel for The Waite and Genevieve
Email: flordia@fhendersonlaw.net                 Phillips Foundation)
                                                 Jason C. Powell, Esq.
EMAIL                                            Thomas Reichert, Esq.
(Counsel to the TN Dept of Labor – Bureau        The Powell Firm, LLC
of Unemployment Insurance)                       1201 N. Orange Street, Suite 500
Laura L. McCloud, Esq.                           Wilmington, DE 19801
c/o TN Attorney General’s Office,                Email: jpowell@delawarefirm.com;
Bankruptcy Division                              treichert@delawarefirm.com
PO Box 20207
Nashville, TN 37202-0207
Email: agbankdelaware@ag.tn.gov




                                            14
DOCS_DE:227583.2 85353/001
EMAIL                                            EMAIL
(Counsel to Certain Sexual Abuse Survivor        (Counsel to Burleson County Tax Office; Luling ISD Tax
                                                 Office; Colorado County Tax Office; Fayette County Tax
Claimants)                                       Office; Milano ISD Tax Office; Gause ISD Tax Office)
Stephen W. Spence, Esq.                          John T. Banks, Esq.
Baird Mandalas Brockstedt, LLC                   Perdue, Brandon, Fielder, Collins & Mott,
1413 Savannah Road, Suite 1                      L.L.P.
Lewes, DE 19958                                  3301 Northland Drive, Suite 505
Email: sws@bmbde.com                             Austin, TX 78731
                                                 Email: jbanks@pbfcm.com
EMAIL
(Counsel to American Zurich Insurance            EMAIL
Company)                                         (Counsel to Claimant J.M.)
Mark D. Plevin, Esq.                             R. Joseph Hrubiec, Esq.
Crowell & Moring LLP                             Napoli Shkolnik PLLC
Three Embarcadero Center, 26th Floor             919 N. Market Street, Suite 1801
San Francisco, CA 94111                          Wilmington, DE 19801
Email: mplevin@crowell.com                       Email: rhrubiec@napolilaw.com

EMAIL                                            EMAIL
(Counsel to American Zurich Insurance            (Counsel to Andrew Van Arsdale and
Company)                                         Timothy Kosnoff)
Tacie H. Yoon, Esq.                              David E. Wilks, Esq.
Crowell & Moring LLP                             Wilks Law, LLC
1001 Pennsylvania Ave., N.W.                     4250 Lancaster Pike, Suite 200
Washington, DC 20004                             Wilmington, DE 19805
Email: tyoon@crowell.com                         Email: dwilks@wilks.law

EMAIL                                            EMAIL
(Counsel to Certain Tort Claimants)              (Counsel to Jorge Vega)
Leander L. James, Esq.                           Paul Mones, Esq.
Craig K. Vernon, Esq.                            Paul Mones PC
R. Charlie Beckett, Esq.                         13101 Washington Blvd.
James, Vernon & Weeks, P.A.                      Los Angeles, CA 90066
1626 Lincoln Way                                 Email: paul@paulmones.com
Coeur d’Alene, ID 83815
Email: ljames@jvwlaw.net;                        EMAIL
cvernon@jvwlaw.net; rbeckett@jvwlaw.net          (Fee Examiner)
                                                 Justin Rucki
                                                 Rucki Fee Review, LLC
                                                 1111 Windon Drive
                                                 Wilmington, DE 19803
                                                 Email: justinrucki@ruckifeereview.com




                                            15
DOCS_DE:227583.2 85353/001
EMAIL                                            EMAIL
(Counsel to Boy Scouts of America, Hawaii        (Counsel to the Debtors)
and Guam Chapter (Aloha Council))                Derek C. Abbott, Esq.
Jerrold K. Guben, Esq.                           Andrew R. Remming, Esq.
O’Connor Playdon Guben & Inouye LLP              Eric W. Moats, Esq.
Makai Tower, 24th Floor                          Paige N. Topper, Esq.
733 Bishop Street                                Morris Nichols Arsht & Tunnell LLP
Honolulu, HI 96813                               1201 North Market Street, 16th Floor
Email: jkg@opgilaw.com                           Wilmington, Delaware 19801
                                                 Email: dabbott@mnat.com;
EMAIL                                            aremming@mnat.com; emoats@mnat.com;
(Counsel to Bay-Lakes Council)                   ptopper@mnat.com
Erin A. West, Esq.
Godfrey & Kahn, S.C.                             EMAIL
One East Main Street, Suite 500                  (Counsel to Old Republic Insurance
P.O. Box 2719                                    Company)
Madison, WI 53701-2719                           Stephen M. Miller, Esq.
Email: ewest@gklaw.com                           Carl N. Kunz, III, Esq.
                                                 Brya M. Keilson, Esq.
EMAIL                                            Morris James LLP
(Counsel to Bay-Lakes Council)                   500 Delaware Ave, Suite 1500
Timothy F. Nixon, Esq.                           Wilmington, DE 19801
Godfrey & Kahn, S.C.                             Email: smiller@morrisjames.com;
200 South Washington Street, Suite 100           ckunz@morrisjames.com;
Green Bay, WI 54301-4298                         bkeilson@morrisjames.com
Email: tnixon@gklaw.com
                                                 EMAIL
EMAIL                                            (Counsel to various child sexual abuse tort
(Counsel to the Debtors)                         claimants)
Jessica C.K. Boelter, Esq.                       Daniel R. Lapinski, Esq.
White & Case LLP                                 Motley Rice LLC
1221 Avenue of the Americas                      Woodland Falls Corporate Park
New York, NY 10020-1095                          210 Lake Drive East, Suite 101
Email: jessica.boelter@whitecase.com             Cherry Hill, NJ 08002
                                                 Email: dlapinski@motleyrice.com
EMAIL
(Counsel to the Debtors)                         EMAIL
Michael C. Andolina, Eq.                         (Counsel to various child sexual abuse tort
Matthew E. Linder, Esq.                          claimants)
White & Case LLP                                 Joseph F. Rice, Esq.
111 South Wacker Drive                           Motley Rice LLC
Suite 5100                                       28 Bridgeside Blvd.
Chicago, IL 60606-4302                           Mount Pleasant, SC 29464
Email: mandolina@whitecase.com;                  Email: jrice@motleyrice.com
mlinder@whitecase.com



                                            16
DOCS_DE:227583.2 85353/001
EMAIL
(Counsel to various child sexual abuse tort                EMAIL
claimants)                                                 (Counsel to Simon Kenton Council)
Kevin D. Swenson, Esq.                                     John D. McLaughlin, Jr., Esq.
Swenson & Shelly, PLLC                                     Ferry Joseph, P.A.
107 South 1470 East, Suite 201                             824 North Market Street, Suite 1000
St. George, UT 84790                                       Wilmington, DE 19801
Email: kevin@swensonshelley.com                            Email: jmclaughlin@ferryjoseph.com

EMAIL                                                      EMAIL
(Counsel to Florida Conference of the United               (Counsel to Simon Kenton Council)
Methodist Church; Various Churches in the                  Daniel R. Swetnam, Esq.
Conference that are Chartered Organizations; United
Methodist Ad Hoc Committee)
                                                           Ice Miller
Edwin G. Rice, Esq.                                        Arena District
Elizabeth Brusa, Esq.                                      250 West Street
Bradley Arant Boult Cummings LLP                           Columbus, OH 43215
100 N. Tampa St, Suite 2200                                Email: daniel.swetnam@icemiller.com
Tampa, FL 33602
Email: erice@bradley.com;                                  EMAIL
ebrusa@bradley.com;                                        (Counsel to Indian Waters Council)
ddecker@bradley.com                                        David Barnes, Jr., Esq.
                                                           Nelson Mullins Riley & Scarborough LLP
EMAIL                                                      101 Constitution Ave., NW, Suite 900
(Counsel to Florida Conference of the United               Washington, DC 20001
Methodist Church and Various Churches in the               Email: david.barnes@nelsonmullins.com
Conference that are Chartered Organizations)
David N. Rutt, Esq.                                        EMAIL
Scott G. Wilcox, Esq.                                      (Counsel to The Domestic and Foreign
Moore & Rutt, P.A.                                         Missionary Society of the Protestant
The Mill                                                   Episcopal Church in the United States of
1007 North Orange Street, Suite 446                        America)
Wilmington, DE 19801                                       Travis A. McRoberts, Esq.
Email: dnrutt@mooreandrutt.com;                            Squire Patton Boggs (US) LLP
swilcox@mooreandrutt.com                                   2000 McKinney Ave., Suite 1700
                                                           Dallas, TX 75201
EMAIL                                                      Email: travis.mcroberts@squirepb.com
(Counsel to Florida Conference of the United
Methodist Church and Various Churches in the
Conference that are Chartered Organizations)
David N. Rutt, Esq.
Scott G. Wilcox, Esq.
Moore & Rutt, P.A.
122 N. Market St.
PO Box 554
Georgetown, DE 19947
Email: dnrutt@mooreandrutt.com;
swilcox@mooreandrutt.com

                                                      17
DOCS_DE:227583.2 85353/001
EMAIL                                              EMAIL
(Counsel to The Domestic and Foreign               (Counsel to Various Child Sexual Abuse
Missionary Society of the Protestant               Tort Claimants)
Episcopal Church in the United States of           Joel M. Walker, Esq.
America)                                           Nye, Stirling, Hale & Miller LLP
Mark A. Salzberg, Esq.                             1145 Bower Hill Road, Suite 104
Squire Patton Boggs (US) LLP                       Pittsburgh, PA 15243
2550 M Street, NW                                  Email: jmwalker@nshmlaw.com
Washington, DC 20037
Email: mark.salzberg@squirepb.com                  EMAIL
                                                   (Counsel to Clarendon America Insurance
EMAIL                                              Company)
(Counsel to Unidentified Sexual Abuse              Matthew G. Summers, Esq.
Survivor)                                          Chantelle D. McClamb, Esq.
Joseph P. Rusnak, Esq.                             Ballard Spahr LLP
Tune, Entrekin & White, P.C.                       919 N. Market Street, 11th Floor
UBS Tower, Suite 1700                              Wilmington, DE 19801-3034
315 Deaderick Street                               Email: summersm@ballardspahr.com;
Nashville, TN 37238                                mcclambc@ballardspahr.com
Email: jrusnak@tewlawfirm.com
                                                   EMAIL
EMAIL                                              (Counsel to Clarendon America Insurance
(Counsel to Chapelwood United Methodist            Company)
Church)                                            Harry Lee, Esq.
Steven A. Leyh, Esq.                               John O'Connor, Esq.
Hoover & Slovacek, LLP                             Brett Grindrod, Esq.
Galleria Tower II                                  Steptoe & Johnson LLP
5051 Westheimer, Suite 1200                        1330 Connecticut Avenue, N.W.
Houston, TX 77056                                  Washington, DC 20036
Email: leyh@hooverslovacek.com                     Email: hlee@steptoe.com;
                                                   joconnor@steptoe.com;
EMAIL                                              bgrindrod@steptoe.com
(Counsel to St. Stephen’s Episcopal Church)
Robert L. Rattet, Esq.                             EMAIL
James B. Glucksman, Esq.                           (Counsel to Presbyterian Church of
Davidoff Hutcher & Citron LLP                      Lakehurst)
605 Third Avenue                                   Daniel E. Straffi, Jr., Esq.
New York, NY 10158                                 Straffi & Straffi, LLC
Email: rlr@dhclegal.com;                           670 Commons Way
jbg@dhclegal.com                                   Toms River, NJ 08755
                                                   Email: bkclient@straffilaw.com




                                              18
DOCS_DE:227583.2 85353/001
EMAIL                                            EMAIL
(Counsel to The Episcopal Diocese of San         (Counsel to Junell & Associates, PLLC)
Diego)                                           John B. Thomas, Esq.
James P. Hill, Esq.                              Allison Fisher, Esq.
Sullivan Hill Rez & Engel, PLC                   Hicks Thomas LLP
600 B Street, Suite 1700                         700 Louisiana Street, Suite 2300
San Diego, CA 92101                              Houston, TX 77002
Email: hill@sullivanhill.com                     Email: jthomas@hicks-thomas.com;
                                                 afisher@hicks-thomas.com
EMAIL
(Counsel to Various Child Sexual Abuse           EMAIL
Tort Claimants)                                  (Counsel to Junell & Associates, PLLC)
J. Chad Edwards, Esq.                            Scott D. Cousins, Esq.
Ichor Consulting, LLC                            Cousins Law LLC
3626 N. Hall Street (Two Oak Lawn), Suite        Brandywine Plaza West
610                                              1521 W. Concord Pike, Suite 301
Dallas, TX 75219                                 Wilmington, DE 19803
Email: chad@ichorconsulting.com                  Email: scott.cousins@cousins-law.com

EMAIL                                            EMAIL
(Counsel to United Methodist Ad Hoc              (Counsel to Bailey Cowan Heckaman
Committee and Catholic Mutual Relief             PLLC)
Society of America)                              Ian Connor Bifferato, Esq.
Jeremy W. Ryan, Esq.                             The Bifferato Firm, P.A.
D. Ryan Slaugh, Esq.                             1007 N. Orange Street, 4th Floor
Potter Anderson & Corroon LLP                    Wilmington, DE 19801
1313 N. Market Street, 6th Floor                 Email: cbifferato@tbf.legal
Wilmington, DE 19801-6108
Email: jryan@potteranderson.com;                 EMAIL
rslaugh@potteranderson.com                       (Counsel to D. Miller & Associates PLLC)
                                                 Daniel Miller, Esq.
EMAIL                                            Walden Macht & Haran LLP
(Counsel to Eisenbeng, Rothweiler,               2532 Justin Lane
Winkler, Eisenberg & Jeck, P.C.)                 Wilmington, DE 19810
Daniel K. Hogan, Esq.                            Email: dmiller@wmhlaw.com
Garvan F. McDaniel, Esq.
Hogan McDaniel                                   EMAIL
1311 Delaware Avenue                             (Counsel to Various Child Sexual Abuse
Wilmington, DE 19806                             Tort Claimants)
Email: dkhogan@dkhogan.com;                      Aimee H. Wagstaff, Esq.
gfmcdaniel@dkhogan.com                           Andrus Wagstaff, PC
                                                 7171 W. Alaska Drive
                                                 Lakewood, CO 80226
                                                 Email:
                                                 aimee.wagstaff@andruswagstaff.com



                                            19
DOCS_DE:227583.2 85353/001
EMAIL
(Counsel to Catholic Mutual Relief Society
of America)
Everett Cygal, Esq.
Joseph Mark Fisher, Esq.
Daniel Schufreider, Esq.
Jin Yan, Esq.
Schiff Hardin LLP
233 S. Wacker Drive, Suite 7100
Chicago, IL 60606
Email: ecygal@schiffhardin.com;
mfisher@schiffhardin.com;
dschufreider@schiffhardin.com;
jyan@schiffhardin.com




                                             20
DOCS_DE:227583.2 85353/001
